          Case 1:19-mj-00045-RMM Document 28 Filed 10/21/19 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                           :
                                                   :
                 v.                                :        CASE NO.         19 MJ 45 (RMM)
                                                   :
RIVES MILLER GROGAN,                               :
                                                   :
                         Defendant.                :

               GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this Memorandum in Aid of Sentencing for the

court’s consideration. Defendant Rives Grogan (“defendant”), committed the crime of Speeches

and Objectionable Language in the Supreme Court Building, in violation of Title 40 U.S.C. §6134.

The government respectfully recommends that the Court sentence the defendant to thirty (30) days

of uninterrupted incarceration, to run consecutively to any other term of imprisonment, with a one-

year period of supervised release, a stay away from the U.S. Supreme Court building and grounds

and a $100.00 fine.1 In support of its memorandum and recommendation, the United States relies

on the following points and authorities, and any other representations that it may cite at the

sentencing hearing.

I.      PROCEDURAL BACKGROUND

        On February 28, 2019, the defendant was charged by Information in the U.S. District Court

of the District of Columbia with one count of Speeches and Objectionable Language in the

Supreme Court Building, in violation of Title 40 U.S.C. §6134. On July 11, 2019, this matter



1
  See Attachment 1. The condition requiring the Mr. Grogan to stay away from the U.S. Supreme Court building and
grounds does not include the perimeter sidewalks as discussed in U.S. v. Grace, 461 U.S. 171 (1983).
                                                       1
         Case 1:19-mj-00045-RMM Document 28 Filed 10/21/19 Page 2 of 8



proceeded to a bench trial before the Court and the defendant was adjudged guilty of the sole count

in the Information on the same date. Sentencing in this matter is scheduled for October 24, 2019,

at 11:30 a.m., before Your Honor.

I.     FACTUAL BACKGROUND

       At approximately 9:40 a.m., on February 27, 2019, the defendant was standing in line on

the ground floor the United States Supreme Court building waiting to enter the courtroom where

oral arguments were scheduled to proceed. The defendant was advised by members of the U.S.

Supreme Court Police Department (hereinafter “USSCPD”) that he would not be allowed to attend

oral arguments, as a result of his prior arrests for disrupting oral arguments at the Supreme Court.

The defendant was advised that although he would not be allowed entry into the courtroom, he

could access the public areas of the building.

       Shortly after receiving this directive, the defendant proceeded to the base of the staircase

located on the ground floor, where USSCPD members were conducting briefings with members

of the public who were waiting to enter the courtroom and observe arguments. The defendant

began screaming statements regarding abortion, religion and the Supreme Court justices up the

staircase. Specifically, the defendant was screaming that abortion is murder, that the Supreme

Court is the court of Satan, that the Supreme Court is the house of Satan and that the justices would

burn in hell for legalizing abortion. The defendant’s conduct was so disruptive that it interfered

with the USSCPD public briefings, causing the line of people to break down as they sought to

determine the source of the screaming. Employees of the courthouse and members of the press

also exited their respective offices to determine the cause of the noise.

       In response, Officer Wingler, Officer Mullins and Inspector Giaccio of the USSCPD had

to execute a takedown of the defendant because he would not stop screaming or comply with law
                                               2
         Case 1:19-mj-00045-RMM Document 28 Filed 10/21/19 Page 3 of 8



enforcement commands. As the officers took the defendant to the ground in an attempt to arrest

him, he continued screaming statements similar to those previously referenced and continued to

resist arrest. The defendant had to be carried part of the way to the USSCPD processing area after

being arrested, and only stopped his disruptive conduct when he was fully removed from the public

areas of the courthouse.

III.   SENTENCING GUIDELINES AND GOVERNMENT’S RECOMMENDATIONS

       In sentencing the defendant, all of the applicable factors set forth in Title 18 United States

Code, Section 3553(a), should be considered by this Court. See United States v. Gall, 128 S. Ct.

586 (2007). These factors include: (1) “the nature and circumstances of the offense and the

history and characteristics of the defendant” (18 U.S.C. § 3553(a)(1)); (2) the need for the sentence

imposed to reflect the seriousness of the offense, to provide just punishment for the offense, to

afford adequate deterrence to criminal conduct, to protect the public from further crimes of the

defendant, and to provide the defendant with needed correctional treatment (18 U.S.C. §

3553(a)(2)); (3) the Sentencing Guidelines and related Sentencing Commission policy statements

(18 U.S.C. §§ 3553(a)(4) and (a)(5)); and (4) the need to avoid unwarranted sentence disparities

(18 U.S.C. § 3553(a)(6)). The parties agree and stipulate that the U.S. Sentencing Guidelines are

inapplicable in this matter, as the offense that the defendant committed constitutes a petty offense

pursuant to 18 U.S.C. § 19. Due to the seriousness of the offense, the defendant’s lengthy and

substantial criminal history involving identical and similar criminal offenses, the need to promote

respect for the law, and the need to deter the defendant from engaging in similar conduct in the

future, this Court should sentence the defendant as recommended by the government.




                                                 3
         Case 1:19-mj-00045-RMM Document 28 Filed 10/21/19 Page 4 of 8




       A. The Nature and Circumstances of the Offense

       The nature and circumstances of the offense for which the defendant has been adjudicated

guilty is concerning to the government. In his sentencing memorandum, the defendant attempts

to mitigate the seriousness and significant effect of his conduct by stating that he was motivated

by his commitment to his religious faith and belief that he had a First Amendment right to warn

the USSC Justices about ills of abortion. Def. Sent. Memo at 2. However, the purpose of the

USSC building, including the courtroom, is to provide a forum where legal disputes can be

adjudicated in an orderly and decorous manner. Cox v. Louisiana, 379 U.S. 559, 562 (1965) (“the

unhindered and untrammeled functioning of our courts is part of the very foundation of our

constitutional democracy”); Hodge v. Talkin, 799 F.3d 1145, 1150 (the government has “long-

recognized interests in preserving decorum in the area of a courthouse and in assuring the

appearance (and actuality) of a judiciary uninfluenced by public opinion and pressure”).

       The defendant ignored this purpose. In fact, the uncontroverted evidence at trial was that

the defendant premeditated his disorderly conduct and was keenly aware of the consequences of

his actions. One of the government’s witnesses testified that she was so concerned by the

defendant’s statements that she considered reporting him to the police. But for the diligence of

the various members of the USSCPD, the defendant would have been able to once again engage

in his protest inside the courtroom.

       To protect the integrity and impartiality of the USSC, the USSC Justices should not be

subjected to drama-filled speeches and theatrics as it seeks to adjudicate cases and resolves

controversies that significantly affect our country as a whole, more notably the daily lives of


                                                4
          Case 1:19-mj-00045-RMM Document 28 Filed 10/21/19 Page 5 of 8



individual citizens. United States v. Grace, 461 U.S. 171, 182-183 (1983) (Grace II) (recognizing

the importance of the appearance of judicial impartiality) and Williams-Yulee v. Florida Bar, 135

S. Ct. 1656, 1673 (2015) (State’s have a compelling interest in preserving public confidence in

their judiciaries).

        B. The History and Characteristics of the Defendant

        The defendant has a criminal history that consists of several prior convictions for similar

offenses. Specifically, the defendant has been convicted of a similar offense approximately six

times. Furthermore, the defendant’s arrest history consists of an additional five contacts with the

criminal justice system for similar offenses.        Notably, the defendant is currently pending

sentencing in yet another similar offense, in D.C. Superior Court case number 2018 CMD 18979.

In that case, the defendant was convicted of Unlawful Demonstration in a Capitol Building, and

Unlawful Demonstration. The defendant faces a maximum term of imprisonment of six (6)

months on the first count, and a maximum term of imprisonment of ninety (90) days on the second

count. The matter is scheduled for sentencing on the same date as the instant matter at 9:30 am.

        Also, as the Court is aware, the defendant has a new matter pending before this Court,

involving charges of Disobedience or Resistance to a Court’s Lawful Writ, Process Order, Rule,

Decree or Command, in violation of 18 U.S.C. § 401(3). With respect to his most recent

conviction in case number 15 CR 56 (RDM), the defendant received a sentence of 21 days of

imprisonment, followed by 12 months of supervised release. In that case, the defendant admitted

that he engaged in an extremely loud and moderately lengthy outburst inside of the courtroom that

interrupted the U.S. Supreme Court’s proceedings on April 28, 2015. The defendant did this after




                                                 5
         Case 1:19-mj-00045-RMM Document 28 Filed 10/21/19 Page 6 of 8



being convicted of virtually the same offense in 2006 and having direct knowledge of the

consequences of his actions.

       In his sentencing submission, the defendant asserts that he “made an error in his personal

judgment” and that he “fully appreciates the standards of criminal law”. Def. Sent. Memo at 2.

Given the defendant’s history, this claim is wholly without substance or merit. The defendant’s

claim that he is not likely to reoffend is also baseless. Def. Sent. Memo at 7. Instead, this record

makes clear that the defendant’s conduct has remained consistent and undeterred.

       C. The Need for the Sentence Imposed (A) To Reflect the Seriousness of the Offense,
          To Promote Respect for the Law, and To Provide Just Punishment for the Offense;
          and (B)To Afford Adequate Deterrence

       In this case, the government asserts that a thirty (30) day sentence, is reasonable in light of

the need for the sentence imposed to reflect the seriousness of the offense, to provide just

punishment, and to afford adequate deterrence to the extent possible.            The government’s

sentencing recommendation is quite reasonable in light of the need for the sentence imposed to

reflect the seriousness of the offense, to provide just punishment, and hopefully to afford adequate

deterrence. It is imperative that the punishment for the persistent premeditated criminal conduct

described in this case, not be overreaching, but severe enough to engender respect for the law,

respect for this Court as well as the community at large.

       The government has considered that this offense is not the defendant’s first offense of this

kind, but one that will now join a long list of prior convictions. The government has also

considered that, unlike his prior conviction for protesting at the U.S. Supreme Court, the defendant

did not actually make it into the courtroom to disrupt oral arguments. However, as stated

previously, that was only due to the vigilance of the members of the USSCPD. Further, the


                                                 6
         Case 1:19-mj-00045-RMM Document 28 Filed 10/21/19 Page 7 of 8



government has taken into account that the defendant again attempted to use this Court’s forum to

further the same protest that he engaged in on February 27, 2019.                Given each of these

considerations, the government’s request for a sentence in the middle of the statutory maximum

term is fair and reasonable.

       A probationary sentence with intermittent jail periods, or home detention as suggested by

the defendant, will not have the same deterrent effect because it is convenient for the defendant.

It will allow him to go about his normal daily life with virtually no significant impact to cause him

to reflect upon the consequences of his actions.       He will mainly be able to continue his life with

minimal intrusion from the Court’s sentence.       If there is not a meaningful deprivation of his

liberty, then the defendant will not even consider adjusting his behavior in the future.

       In light of the fact that the defendant has received numerous periods of probation as a result

of his convictions and has not paid more than $200.00 in fines, there is a strong indication that

another probationary sentence will not cause the defendant to think about the consequences of his

instant or future conduct. Therefore, the government submits that its recommendation for an

uninterrupted, incarceration sentence in combination with a period of supervised release (with the

stay away condition), and the $100.00 fine will hopefully deter him from engaging in criminal

activity and allow for reflection on his past criminal conduct.

IV.    CONCLUSION

       Based on the aforementioned arguments, the Government respectfully submits that the

defendant should be sentenced to a period of thirty (30) days of uninterrupted incarceration, to run

consecutively to any other term of imprisonment, with a one-year period of supervised release, a

stay away from the U.S. Supreme Court building and grounds and a $100.00 fine.


                                                   7
         Case 1:19-mj-00045-RMM Document 28 Filed 10/21/19 Page 8 of 8



                                                   Respectfully submitted,


                                                   JESSIE K. LIU
                                                   UNITED STATES ATTORNEY
                                                   D.C. Bar No. 472-845

                                            By:            /s/
                                                   LISA NICOLE WALTERS
                                                   D.C. Bar No. 974-492
                                                   Assistant United States Attorney
                                                   555 Fourth Street, N.W., Fourth Floor
                                                   Washington, D.C. 20530
                                                   Telephone: (202) 252-7499
                                                   E-mail: Lisa.Walters@usdoj.gov



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I caused a copy of this pleading to be served upon counsel of
record for the defendant, via the Electronic Case Filing (ECF) system, this 21st day of October,
2019.


                                                   ________/s/________________________
                                                   LISA NICOLE WALTERS
                                                   Assistant United States Attorney




                                               8
